PER CURIAM.
Although the parties have failed to comply with the order made upon the last motion to dismiss the appeal herein, it appearing that it is impossible for them to procure copies of the papers upon which the order appealed from was granted, this motion will be denied, provided the appellant, upon notice to the district attorney, shall apply to Mr. Justice Barrett for a statement of the facts appearing before him and the questions of law involved. The appeal will then be heard upon such statement, the ease to be ready for argument at the October term. Motion denied. See 36 N. Y. Supp. 1131, and 38 N. Y. Supp. 1148.